Citation Nr: 0011352	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  99-00 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint 
disease (DJD) and degenerative disc disease (DDD) of the 
thoracic and lumbar spines.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to August 
1946.

This appeal arose from an April 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the benefit 
sought.  


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from DJD or DDD of the spine which can be related 
to his period of service or to a service-connected 
disability.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for DJD and DDD of the spine.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) (West 1991); 
38 C.F.R. §§ 3.307, 3.309, 3.310(a), (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war and arthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

A review of the veteran's service medical records indicated 
that he suffered a shrapnel fragment wound to the thorax in 
1944.  These records made no mention of any DJD or DDD of the 
spine.  VA examinations conducted in December 1946, March 
1948 and September 1957 also contained no reference to DJD or 
DDD.

The veteran was afforded a VA orthopedic examination in 
December 1997.  He indicated that he had constant back pain 
in the thoracic and lumbar areas, which he stated had been 
present ever since his injury in service.  He also described 
experiencing paresthesias in the left leg.  The objective 
examination noted spasms and splinting in the thoracic and 
lumbar spines.  Thoracic range of motion was restricted, with 
forward flexion being only to 15 degrees.  The lumbar spine 
displayed 45 degrees of forward flexion; 0 degrees of 
extension; and 30 degrees of side bending bilaterally.  He 
had good heel and toe rising, without evidence of weakness.  
There were no motor or reflex deficits.  He had mild atrophy 
of the left quadriceps and some questionable weakness of the 
left extensor hallucis longus.  There was some decreased 
sensation of the L4-5 roots on the left.  An x-ray revealed 
marked degenerative changes throughout the lumbar spine.  The 
diagnosis was DDD of the lumbar spine at multiple levels with 
radiculitis.  

The veteran was re-examined by VA in March 1998.  The 
objective findings were the same as those made during the 
December 1997 examination.  The examiner then stated "[i]t 
is my opinion that this is a degenerative process and that 
the injury to the thoracic area is not the cause of the 
degenerative disc disease in the lumbar spine."

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, the veteran has presented evidence of 
the current existence of DJD and DDD of the thoracic and 
lumbar spines.  However, the objective evidence of record did 
not show the presence of these conditions either in service 
or to a compensable degree within one year of his separation.  
Nor has he proffered any objective medical opinion relating 
these disorders to his period of service, either on a direct 
or presumptive basis.  Therefore, his claim for service 
connection on either a direct or a presumptive basis is not 
well grounded.  The veteran has also contended that his DJD 
and DDD are related to his service-connected injuries to 
Muscle Groups I and II (chest and back) and to the pleural 
cavity.  However, the VA examiner rendered an opinion in 
March 1998 that clearly indicated that the injury to the 
veteran's thoracic area had not caused the degenerative 
processes in his spine.  Such adverse evidence cannot serve 
to well ground the claim.  See Villalobos v. Principi, 3 Vet. 
App. 450 (1992).  Finally, the veteran's representative has 
argued that the service-connected shrapnel wound residuals 
have aggravated his DJD and DDD and that service connection 
for this degree of aggravation is warranted pursuant to the 
holding in Allen v. Brown, 7 Vet. App. 439 (1995).  However, 
the veteran has presented no objective evidence that would 
lead to the conclusion that such an aggravation has taken 
place.  While it is his belief that that aggravation has 
occurred, he is not competent, as a layperson, to render an 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, it is concluded that the 
veteran has not presented evidence of a well grounded claim 
for service connection for DJD and DDD of the thoracic and 
lumbar spines.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

Service connection for DJD and DDD of the thoracic and lumbar 
spines is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

